DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “and essentially includes” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the phase ‘and essentially includes’ is taken to read as “and X is essential”; i.e. the element listed must be included in the composition, though additional elements from the Markush listings may also be included.  E.g. R is taken as La and zero or more additional rare earth elements, including Y, but R must at least include La.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (U.S. Patent App. No. 2019/0252100 A1) in view of Hitoshi et al. (EP 0-758-786-A1).
Regarding claim 1, Kim et al. disclose a ferrite sintered magnet containing a ferrite phase having a rmagnetoplumbite-type crystal structure (Paragraph 0026), containing at least Ca (Tables), a metal element A, a metal element R, Fe, and a metal element M (Tables), wherein the metal element A is at least one kind of element selected from the group consisting of Sr, Ba, and Pb (Tables), the metal element R is at least one kind of element selected from the group consisting of rare-earth elements including Y and essentially includes La (Tables), the metal element M is at least one kind of element selected from the group consisting of Co, Ni, Zn, Al, Cu, and Cr, and essentially includes Co (Tables), and when an atomic ratio of the metal elements ranges in the examples as disclosed below.
Claimed range
Element
Disclosed Range
0.15 - <0.5
Cac
0.40 – 0.538
– 0.1
Aa (e.g. Sr)
0.092 – 0.230
>0.45 – 0.80
Rr (e.g. La)
0.310 – 0.420
0.01 - <0.1
Bib
NONE
1
c + a + r + b
0.802 – 1.188
>9.35 - <11.90
Fef
8.651 – 9.911
0.1 – 0.5
Mm (e.g. Co)
0.220 – 0.303


Kim et al. fail to disclose a single embodiment meeting all of the claimed element compositions, at least in part because they fail to disclose adding Bi to the CaSr ferrite.
However, Hitoshi et al. teach that it is known to add a small amount of Bi to a Sr or Ca hexagonal M-type ferrite - i.e. same type of ferrite as Kim et al. – inorder to control the calcination temperature of the ferrite (Title; Abstract; and at least example 8).
Both Kim et al. and Hitoshi et al. teach that the amount of each metal element can be varied to effect the properties of the ferrite (see relevant disclosure in each regarding specific element additions, as well as the examples which illustrate the range in properties obtained when varying different element compositions).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each metal component meeting applicant’s claimed composition limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner notes that this rejection can be overcome by illustrating that the specific alloy composition results in unexpected superior properties over the broadly disclosed non-Bi containing ferrite in Kim et al., though presently no such evidence has been presented of record.
Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kim et al. to use Bi and the other metal elements in a content amount meeting the claimed limitations as taught by Kim et al. and Hitoshi et al., as all of the claimed elements in all of the claimed amounts are well established as known additives for tailoring the calcination temperature and magnetic properties in M-type hexagonal CaSr ferrites.
Regarding claim 2, the claimed compositions fall within the disclosed values and would have been deemed as obvious to optimize to for the same reasoning as presented above.
Regarding claims 3 and 4, Kim et al. disclose using the ferrites in rotors (rotating machines) (at least Paragraphs 0052 – 0053).
Regarding claims 5 - 7, these limitations are met for the reasons noted above.  The Examiner notes that Kim et al. disclose ‘bond magnets’ as known uses as well as sintered ferrite magnets (at least Paragraphs 0052 – 0053) where a skilled artisan would clearly recognize that a ‘bond magnet’ is an obvious use of terminology to include magnetic particles/powder in a binder, such as a resin binder.  I.e. the broadly recited ‘ferrite particles … and a resin’ in claim 6 is clearly within the knowledge of a person of ordinary skill in the art at the time of Applicant’s invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 27, 2022